Him., C. J. and McCuuuoch, J. (dissenting.) As stated by Mr. Justice Battue, the respective agents of the parties agreed “that each should proceed to try to find a purchaser for the lands ; and if sold each should be refunded.the taxes he or it had paid, and the balance should be equally divided.” The land company’s agent seemed possessed of full authority; there is no question on that score, and the case turns on Chat-field’s ratification. If he did not ratify it, then the whole agreement should go for naught. It was not a separable agreement, but an-entirety. Its two subject-matters, tax paying and a division of the proceeds from sale of the land, were interdependent. It is true that a division of the land was first agreed upon by the agents, but, owing to Mr. Balch’s illness, the agreement was not submitted to Chatfield when Balch met Tonney and Arnold at the second conference at the Capital Hotel -and the whole matter gone over again and the tax payment agreement also reached.- It was added to the former agreement, as the taxes were to be refunded from the proceeds of the lands when sold and the balance equally divided and the whole to be submitted to Chatfield for approval. There was no agreement for their payment otherwise than through the sale of the land. If the agreement was not ratified by Chatfield, no more effect should be given to one part of it than the other. It did not purport to have life of itself. It had to be approved by Chatfield before it was brought into being. Without Cha-tfield’s approval, it was mere amicable conversation between gentlemen desirous of avoiding a lawsuit. But we -think the evidence shows ratification by Chatfield, even in the face of his denial. Mr. Balch evidently put the whole matter fully before him. Norton, the president of the land company, put it fully before him in a letter of July 13, 1903. The evidence shows it was repeatedly put before him, and no dissent is found from him. He -subsequently recognized the interest of the land company in -efforts to purchase their half interest. This conduct is inconsistent with any other fact than that L. C. Balch’s agreement as to tax paying and division of the lands was approved. It cannot be explained as a compromise of disputed titles, for Chatfield and R. W. Balch refer in these negotiations to t-h'eir half interest; language entirely inconsistent with a compromise of disputed titles and entirely consistent with a ratification of Balch’s agreement. This would in equity be an enforceable agreement. Each party should have a half interest. Holding these views, we cannot concur in the -opinion.